—Motion for reargument granted without costs and upon reconsideration, our previous order is modified to the extent of remanding the matter to Special Term for consideration of- the issue as to whether the determination by the administrator that the premises were subject to rent control was a proper one, and in all other respects we adhere to our previous decision. In view of' the stipulation by petitioner that in the event the premises were finally found to be subject to rent control, it would not protest a finding by the administrator concerning the amount of maximum rents, thus permitting a final determination of the matter, the petitioner’s application should not be considered as being premature. Concur—Stevens, P. J., Capozzoli, Rabin and McNally, JJ.